FILED VIA EDGAR June 13, 2011 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: AlphaMark Investment Trust File Nos. 811-22213 Enclosed for filing, pursuant to Rule 17g-1 of the Investment Company Act of 1940 (the "1940 Act"), please find a copy ofan amendment to the Investment Company Bond, Endorsement No. 3 dated June 6, 2011, for the AlphaMark Investment Trust under Exhibit 99.1. If you have any questions about this filing, please contact the undersigned at (513) 587-3406. Very truly yours, /s/ Wade R. Bridge Wade R. Bridge Assistant Secretary Distributed by Ultimus Fund Distributors, LLC P.O. Box 46707 Cincinnati, Ohio
